t c memo united_states tax_court american metallurgical coal co and subsidiaries petitioner v commissioner of internal revenue respondent heimdal investment_company inc petitioner v commissioner of internal revenue respondent docket nos filed date derek b matta for petitioners nina e chowdhry carol bingham mcclure and russell scott shieldes for respondent memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined deficiencies penalties and additions to tax as follows american metallurgical coal co and subsidiaries docket no year deficiency dollar_figure penalty sec_6662 dollar_figure heimdal investment_company inc docket no year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6656 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the remaining five issues for decision are docket no whether american metallurgical coal co and subsidiaries norse group is entitled to deduct a purported interest_expense of dollar_figure for the tax_year and if so whether it is entitled to a net_operating_loss nol deduction for that year and whether the norse group is liable for an accuracy- related penalty under sec_6662 for the tax_year docket no whether heimdal investment_company inc heimdal is liable for withholding_tax on the gross amounts of distributions it made to a foreign_entity from through whether heimdal is liable for the failure_to_file addition_to_tax under sec_6651 for tax years and whether heimdal is liable for the failure to deposit addition_to_tax under sec_6656 for tax years findings_of_fact the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time their petitions were filed the norse group’s and heimdal’s principal places of business were in texas although the norse group formally began filing returns on a consolidated basis in we use the term the norse group to mean amc and its subsidiaries past and present the norse group comprises the american metallurgical coal co amc and its subsidiaries which include heimdal amc is a domestic_corporation that is indirectly wholly owned by jan petter roed a norwegian shipowner who has a background in shipping and ore transportation the focal point of these cases is a transaction between heimdal and lausanne energy inc lausanne a liberian corporation that took place over the course of tax years through the years in issue brief history of lausanne and the norse group’s business relationship lausanne and the norse group have a business relationship that dates back to since a current norse group subsidiary norse services has provided management services to lausanne and acted as lausanne’s agent in the united_states in lausanne purchased a company heimdal investment co n v heimdal nv that was formerly a member of the norse group at that time heimdal nv was an original investor in caithness geothermal ltd cg a domestic privately held partnership and independent power producer based in southern california cg developed owned managed and operated geothermal projects in that region under power purchase agreements with southern california edison co in lausanne made a direct investment in cg by contributing dollar_figure to the partnership in exchange for three limited_partnership units in amc was a general_partner in a domestic_partnership called allied minerals that year it granted two banks a security_interest in the distributions it received from allied minerals in amc’s parent company underwent a reorganization in response to the termination of the united states-netherlands antilles tax_treaty at the time amc’s president torgeir mantor consulted with robert pfaff a partner at kpmg about the tax aspects of the reorganization the purpose of the reorganization was to ensure the preservation of net_operating_loss nols carry forwards for possible future use as a result of the reorganization amc lowered its tax burden and generated substantial nols but it was still subject_to the security interests held by the banks in particular den norske bank dnb amc incorporated heimdal in as a domestic holding_company of lausanne’s interests heimdal’s first director was hans rinderknecht h rinderknecht a swiss lawyer who had previously represented lausanne in negotiations concerning its services agreement with norse services in h rinderknecht was also the director of lausanne his son dr thomas rinderknecht t rinderknecht was lausanne’s managing director for the years in issue leading up to the transaction between heimdal and lausanne in distributions from cg caused lausanne to turn a profit and it became liable for u s income_tax specifically the branch_profits_tax which it paid via withholding in that year later that year t rinderknecht initiated discussions with mantor over how to make changes to lausanne’s investment in cg because income from the cg partnership had grown to be substantial and lausanne might face branch profits taxation problems t rinderknecht asked mantor to reach out to tax experts about restructuring lausanne’s investments to reduce the potential tax exposure mantor contacted pfaff and apprised him of lausanne’s situation he also told pfaff that the norse group had an interest in participating in some way on date pfaff mailed a preliminary letter to mantor proposing that lausanne contribute its cg partnership_interest to the norse group in exchange for shares and possibly debentures pfaff believed the proposal would appeal to lausanne because the norse group’s nols would shelter the income in all likelihood but expressed concern that the security_agreement with the bank would make his proposal unlikely to be implemented in the fall of the parties further discussed restructuring lausanne’s investment in cg for tax purposes on date mantor faxed a proposed diagram of the norse group to t rinderknecht the fax cover sheet advised t rinderknecht that dnb was a creditor of the norse group and had agreed only to hold a security_interest in a newly formed subsidiary company newco which would hold amc’s coal properties therefore mantor believed that dnb would not be in a position to attack any assets other than what is held in this company mantor’s diagram identified that amc would be the parent company of heimdal newco and amc’s other subsidiaries the diagram also identified lausanne as the holder of a security_interest with respect to heimdal and newco as the norse group subsidiary that o wns coal properties and has bank debt on date pfaff mailed a letter to mantor and t rinderknecht outlining the tax impacts of a proposed sale of lausanne’s cg partnership units to norse services in the letter pfaff indicated that lausanne would transfer its cg partnership_interest in exchange for a note with principal due upon maturity he suggested that the terms of the note call for the payment of fixed interest at an assumed rate of over a term not to exceed seven years and additional interest whereby lausanne would share in excess cash_flow he assumed a maximum purchase_price of dollar_figure million for the cg partnership_interest and suggested that lausanne perfect a security_interest in the cg partnership units such that in the event of a default by the norse group subsidiary lausanne would have first deed on the partnership_interest pfaff determined that the transaction would be characterized as an installment_sale for tax purposes and that lausanne would defer recognition of gain on the sale of its cg partnership_interest until lausanne recovered the note’s principal he stated that this was the case regardless of the fact that sec_897 would classify the cg partnership_interest as a u s real_property interest and possibly subject lausanne to withholding_tax under the foreign_investment_in_real_property_tax_act firpta pfaff also concluded that the interest_paid to lausanne would be considered portfolio_interest free from withholding taxes under sec_871 he concluded his letter by stating that in order for the sale to proceed several tasks would have to be completed including applying for an exemption so that the firpta_withholding tax rules would not apply and that the parties should evaluate very carefully the economic value of the partnership_interest to negotiate an arm’s length sales_price on date mantor sent roed a cashflow analysis which he believed showed the tax benefits of the transaction mantor stated that the analysis was a quick draft that was based on some information which needs to be discussed with lausanne in the analysis he compared the after-tax profit to the norse group with reorganization and the after-tax profit to lausanne without reorganization for the period the analysis assumed that total distributions from cg would be dollar_figure from for both scenarios he believed that he had a pretty good idea of what the cashflow and income would be from cg because he had access to all of cg’s documentation pursuant to the services agreement between lausanne and norse services the analysis assumed that the norse group would give a note payable to lausanne worth dollar_figure million interest only for seven years and an e quity kicker of of the remaining cash_flow the analysis projected how the norse group’s nols and expected interest_expenses to lausanne would offset anticipated distributions from cg in the end the analysis projected a total after-tax profit for the norse group of dollar_figure with reorganization and a total after-tax profit for lausanne of dollar_figure without reorganization in projecting the after-tax profit to the norse group with reorganization the analysis assumed that the norse group would pay to lausanne of the total distributions from cg the analysis did not provide for the norse group’s repayment of the principal of the note to lausanne at some point during this time lausanne and the norse group agreed that the transaction regarding the cg partnership units would be between lausanne and heimdal on date t rinderknecht faxed a letter to mantor and pfaff regarding the sale of lausanne’s cg partnership_interest to heimdal in the letter t rinderknecht stated that he had spoken with jim bishop of caithness corp cc the general_partner of cg bishop was the president and ceo of cc and he assured t rinderknecht that cc would cooperate with lausanne and the norse group on the transaction bishop believed that in the foreseeable future the limited partners of cg like lausanne would be taxed for distributions only up to their net capital_investment and that thereafter all distributions to the partners would be tax free he advised t rinderknecht to contact cc’s tax adviser regarding this assessment and before selling lausanne’s partnership_interest t rinderknecht requested that pfaff contact cc’s tax adviser to verify whether it was true that lausanne would not face adverse tax consequences if it retained the cg units for a while t rinderknecht also insisted that in the event lausanne were to sell its cg partnership units to heimdal lausanne retain an option to repurchase the units from heimdal t rinderknecht insisted on an option period of not less than years and that lausanne should be able to repurchase the units for a price consisting of the purchase_price paid_by heimdal increased by a certain margin for heimdal on date mantor faxed a memorandum to roed regarding norse restructuring the memorandum outlined the background structure tax considerations and risk factors of two transactions the first transaction was a continuation of amc’s reorganization and involved a new amc subsidiary’s owning of assets that had been previously owned by two amc affiliates this new subsidiary would assume and be responsible for all of the bank debt associated with the assets and would join in amc’s consolidated_return as a result of the restructuring mantor believed that amc would be able to use a combined nol of approximately dollar_figure million the second transaction involved heimdal’s purchase of lausanne’s cg partnership units mantor summarized the structure of the second transaction as follows heimdal would purchase lausanne’s interest in cg for a note to be negotiated of no more than dollar_figure million with interest only for seven years lausanne would be given an equity kicker of no more than of the remaining annual distribution from cg and lausanne would also be given an option to purchase the interest back from heimdal if certain further development of the geothermal properties were to occur as a result of this transaction mantor believed that heimdal would have high deductible_interest expenses which would partially reduce its taxable_income in the united_states he also believed that heimdal’s remaining income would be reduced by the use of the nols in amc attached to mantor’s fax was a copy of pfaff’s date letter the letter agreement and the promissory note on date the parties signed a written letter agreement whereby heimdal agreed to purchase lausanne’s three partnership units referred to as units in the agreement in cg referred to as partnership for a purchase_price of dollar_figure million payable with a promissory note referred to as note the letter agreement included the following relevant terms f without lausanne’s prior written consent which lausanne may withhold in its sole and absolute discretion heimdal will not i liquidate ii merge or consolidate with any other entity iii sell all or substantially_all of its assets iv enter into or engage in any business other than ownership of the units v enter into any guarantees or pledge any of its assets other than liabilities in the ordinary course of business not exceeding an aggregate of dollar_figure in any year and liabilities in lausanne’s favor heimdal undertake s to cause the partnership to deliver to lausanne copies for so long as the note remains outstanding of all notices and correspondence which are sent to heimdal are generally distributed by the partnership to its limited partners at the same time such materials are sent or distributed in the event the partnership fails to timely deliver such materials to lausanne heimdal will immediately send lausanne copies thereof in addition for so long as the note remains outstanding heimdal shall provide lausanne with access to all books_and_records pertaining to the units in the event it is proposed that the limited partners make any capital_contribution to the partnership in respect of their units lausanne and heimdal agree to consider in good_faith whether the cash_flow interest provisions of the note should be modified to reflect the economic_effect of such capital_contribution that same day heimdal furnished lausanne with a dollar_figure million promissory note that was payable on date as consideration for the transaction the promissory note included the following terms the principal balance of this note shall bear interest at the rate of twelve percent per annum based on a day year such interest shall be payable annually in arrears on december of each year and upon the maturity of the principal hereof upon the stated maturity hereof prepayment acceleration or otherwise provided however that upon payor receiving any distribution from the partnership with respect to the three units of limited_partnership_interest in the partnership purchased as of the date hereof by payor from payee payor shall apply such distribution to pay or prepay any interest accrued or which shall thereafter accrue during the then current calendar_year hereunder in addition to the interest described above additional interest cash_flow interest equal to fifty percent of the excess if any of i distributions paid_by the partnership in any calendar_year over ii the sum of a six hundred thousand dollars dollar_figure and b the reasonable costs of collection of such distributions if any shall be due and payable by payor to payee immediately upon receipt of any such distribution which represents in whole or in part any such excess any principal or interest including cash_flow interest not paid when due hereunder shall bear at a rate of per annum payor shall not prepay the principal_amount of this note without the prior written consent of payee which may be withheld in payee’s sole and absolute discretion this note is entitled to the benefits of the security_agreement of even date herewith between payor as debtor and payee as secured party the security_agreement the transfer of this note which as provided in the payee’s note may only occur with the prior written consent of payor is registerable on the note registry maintained by payor upon surrender of this note for registration of transfer at the address of payor duly endorsed by or accompanied by a written instrument of transfer and duly executed by the holder or its attorney duly authorized in writing and thereupon a new note in the same principal_amount will be issued by payor to the designated transferee each of the following events shall constitute an event of default hereunder a if any portion of the principal interest or other_amounts payable by payor under this note is not paid within five days after the same is due b if payor violates or does not comply with any of the provisions of this note or the letter agreement d if payor shall make an assignment for the benefit of creditors f if the partnership shall sell all or substantially_all of its properties or liquidate or g if any event of default as defined in the security_agreement shall occur upon the occurrence at any time of any of the foregoing events of default i payee may by written notice to the payor declare the outstanding balance of the principal and interest payable hereunder to be immediately due and payable upon which declaration such principal and interest shall be immediately due and payable notwithstanding anything to the contrary contained in this note or in any other instruments or documents executed and delivered in connection herewith in no event shall the total of all charges payable under this note which are or could be held to be in the nature of interest exceed the maximum rate permitted to be charged by applicable law of the state of new york should payee receive any payment which is or would be in excess of that permitted to be charged under any such applicable law such payment shall have been and shall conclusively be deemed to have been made in error and shall automatically thereupon be applied to reduce the unpaid principal_amount then outstanding on this note this provision shall control interpretation of any other conflicting provisions in this note and any other instruments or documents executed and delivered in connection herewith or therewith with respect to the payment of interest this note may not be waived changed modified terminated or discharged orally but only by agreement in writing signed by the holder hereof pfaff’s memorandum of advice to t rinderknecht on date pfaff mailed a letter to t rinderknecht copying mantor that included a memorandum of advice concerning the tax consequences of the transaction between heimdal and lausanne the memorandum explained that the transaction was effected as had been outlined in pfaff’s date letter with the modification that the sale was made to heimdal instead of norse services and that the promissory note was for a term of years rather than no more than seven years pfaff’s memorandum concluded that the transfer of the cg units from lausanne to heimdal could be treated as an installment_sale and that withholding on the disposition of a u s real_property interest would therefore be required when heimdal made a principal payment to lausanne pfaff also observed that the note included a provision whereby cashflow interest on the note was limited to the maximum allowable interest under new york state law and concluded that this provision would be sufficient to classify these payments as interest payments rather than additional principal payments the memorandum also informed t rinderknecht and mantor that u s interest_paid by a u s entity to a foreign_corporation is generally subject_to tax under sec_881 and withholding under sec_1442 but portfolio_interest is exempt from u s tax under sec_881 pfaff explained that in order to meet the portfolio_interest exception heimdal had to receive a form_w-8 certificate of foreign status from lausanne before making payment attach the completed form_w-8 with form 1042-s foreign person’s u s source income subject_to_withholding to form_1042 annual withholding_tax return for u s source income of foreign persons and file form_1042 with the internal_revenue_service by march following the calendar_year of the payment the memorandum stated that form_w-8 would be valid for three years but could be requested annually or before each payment the memorandum concluded that the note appears to be registered and will meet the portfolio_interest exception of sec_881 if the payor receives a statement that the beneficial_owner of the obligation is not a united_states_person the memorandum was not a full tax opinion letter subject_to prior review with the kpmg washington national_office modifications to the promissory note on date heimdal and lausanne extended the term of the note to date extension all other terms and conditions of the note including those with respect to fixed interest and cashflow interest were incorporated in the extension and remained in full force and effect during the term of the extension on date heimdal and lausanne amended the promissory note agreement to state that heimdal would accrue rather than pay up front the fixed interest of dollar_figure for each of the amendment occurred after heimdal had received distributions from cg in that were less than the dollar_figure fixed interest payment due to lausanne for that year on date heimdal and lausanne extended the term of the note to date extension the extension provided that certain other terms and conditions of the note including the fixed rate of interest and the rate of cashflow interest would be renegotiated in good_faith but provided that should the parties not agree on revised terms the existing terms of the extension would remain in full force and effect finally on date heimdal and lausanne extended the term of the note to date extension as part of the extension heimdal and lausanne agreed to reduce the fixed interest rate portion of the agreement from to and prohibit prepayment of the principal during the period covered by the extension heimdal continued to pay fixed interest to lausanne at the rate of rather than the reduced_rate of on date heimdal prepaid the dollar_figure million principal_amount of the note to lausanne cg’s investor relations report and heimdal’s profit and loss statements cg’s investor relations report states that from date through date heimdal received distributions of approximately dollar_figure million from cg heimdal reported on its profit and loss statements that it had remitted approximately dollar_figure million to lausanne as interest payments during this period in alone heimdal received distributions from cg totaling dollar_figure for that year heimdal reported that it had remitted approximately dollar_figure to lausanne as interest payments heimdal’s profit and loss statements for showed that it had received consulting income totaling dollar_figure in presumably heimdal had received the consulting income in violation of the letter agreement between heimdal and lausanne which prohibited heimdal from engaging in any business other than ownership of the cg units without lausanne’s prior written consent tax reporting for heimdal did not file form sec_1042 or forms 1042-s in these same years heimdal did not deposit or pay any withholding_tax on distributions it made to lausanne the record shows that lausanne sent heimdal one completed form_w-8 dated date certifying that lausanne was not a u s citizen or resident i burden_of_proof opinion generally the taxpayer has the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 we resolve these issues on the preponderance_of_the_evidence in the record see 124_tc_95 ii the tax implications of the transaction between heimdal and lausanne sec_881 generally imposes a tax of on fixed or determinable annual or periodical fdap_income received from sources within the united_states by a foreign_corporation if the income is not effectively connected with the conduct of a united_states trade_or_business this tax may be reduced under a bilateral income_tax treaty between the united_states and the foreign corporation’s country of residence see sec_894 because the transaction in these cases involves heimdal a domestic entity and lausanne an entity incorporated in a country that does not have a tax_treaty with the united_states we look to the code for the rules governing the transaction the code defines fdap_income broadly and includes in it income from interest payments see 337_us_369 the u s payors of such income are generally required under sec_1441 and sec_1442 to deduct and withhold therefrom an amount equal to the tax imposed by sec_871 and sec_881 and in the event that they fail to do so they are liable for those withholding taxes under sec_1461 in congress repealed the withholding_tax imposed by sec_871 and sec_881 with respect to certain interest_paid on portfolio debt referred to as portfolio_interest for the most part and as relevant here portfolio_interest refers to interest payments made to a foreign_corporation owning less than of the payor entity pursuant to debt obligations that are either in_registered_form with the appropriate certification or sold exclusively to non-u s persons with proper precautions taken that such debt obligations will not be held by u s persons see sec_881 sec_163 the remaining issues in these two cases turn on whether the transaction between heimdal and lausanne generated bona_fide portfolio_interest payments for tax purposes from the former to the latter if the disbursements were bona_fide for tax purposes the norse group would be able to deduct the payments on its consolidated tax_return as a result no penalty would be imposed on the norse group for including this large deduction on its return furthermore heimdal would not have to withhold tax on behalf of lausanne for the years in issue--provided certain formalities were met--and no additions to tax would be imposed for its failure to do so before we decide whether heimdal’s payments to lausanne meet the reporting requirements for it to claim the portfolio_interest exemption from withholding we must first decide whether heimdal’s payments were genuine interest payments a bona_fide debt the question of whether heimdal’s payments to lausanne were bona_fide interest payments is a factual question to be decided on the basis of all of the relevant facts and circumstances see 52_tc_255 aff’d 422_f2d_198 5th cir 29_tc_1193 aff’d 271_f2d_267 5th cir for a promissory note to constitute bona_fide indebtedness there must be an unconditional legally enforceable obligation to pay the money 90_tc_908 the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realties are to the contrary 435_us_561 the u s court_of_appeals for the fifth circuit has identified nonexclusive factors to be considered in distinguishing bona_fide indebtedness from an equity_investment or other return on capital see 464_f2d_394 5th cir some of these factors are as follows the names given to the certificate evidencing the indebtedness the presence or absence of a fixed maturity_date the source of the funds used to pay interest and repay the creditor the right to enforce the payment of principal and interest the extent of a creditor’s participation in management the status of the advance in relation to other corporate creditors the intent of the parties thinness of capital structure in relation to the debt identity of interest between creditor and stockholder the debtor’s ability to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to pay on the due_date or to seek a postponement see id in re indian lake estates inc 448_f2d_574 5th cir pk ventures inc v commissioner tcmemo_2006_36 aff’d in part rev’d in part on other grounds and remanded sub nom 311_fedappx_196 11th cir the identified factors are not equally significant and no single factor is determinative in each case or relevant in every case see 659_f2d_618 5th cir 95_tc_257 the real issue for tax purposes has long been held to be the extent to which the transaction complies with arm’s length standards and normal business practice estate of mixon f 2d pincite the various factors are only aids in answering the ultimate question of whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship ’ 61_tc_367 see also calumet indus inc v commissioner t c pincite 74_tc_476 the form of the transaction and the labels the parties place on the transaction may not have as much significance when the parties can mold the transaction at their will calumet indus inc v commissioner t c pincite the internal_revenue_service recently released proposed_regulations in an attempt to bring clarity and consistency to the analysis of distinguishing between indebtedness and equity investments see notice of proposed rulemaking fed reg date because the transaction at issue in these cases took place more than years ago we mention these regulations for posterity’s sake only applying the above factors we find that the advance of the purchase_price of the three cg partnership units from lausanne to heimdal was not a bona_fide loan but an equity_investment the norse group and lausanne worked together to create a transaction that reduced their respective tax_liabilities rather than create a strict debtor-creditor relationship and this was their sole objective the norse group may have established the existence of a formal debt_instrument with a fixed maturity_date at the outset but it did not establish that any of the note’s terms were properly negotiated the terms of the promissory note were largely based on pfaff’s date letter which proposed a dollar_figure million dollar note that provided for fixed interest and additional cashflow interest pfaff recommended that heimdal and lausanne obtain a valuation of the cg partnership units before their sale so that they could show that they were dealing at arm’s length but they did not obtain one furthermore pfaff stated at trial that he did not know how the fixed interest rate was devised an asset’s sale price may be considered to be at arm’s length where each party in the transaction can distinguish his economic_interest from that of the other party and where they conflict always choose that to his individual benefit see 492_f2d_515 5th cir here that simply did not occur nothing in the record suggests that these terms were negotiated although the note had a 10-year fixed maturity_date at the outset of the transaction that maturity had to be postponed for years because heimdal did not have sufficient cashflow stemming from the cg distributions to repay the note on time the repayment of the debt was strictly contingent upon the success of the cg partnership units to generate income suggesting equity classification see 561_f2d_572 5th cir as a condition to the transfer of the three cg partnership units to heimdal lausanne obtained the right to approve of heimdal’s business activities and debts and precluded heimdal from engaging in any other business activities and incurring any other debt when an entity advances funds for the right to participate in the management of the debtor’s business the advance may not be intended as bona_fide debt and instead may be intended as an equity_investment see am offshore inc v commissioner 97_tc_579 under the restrictive terms of the letter agreement lausanne effectively managed heimdal the norse group places great weight on its professed intent to enter into a debtor-creditor relationship with lausanne and its reflection of the debt as such in its and lausanne’s books records and tax returns the intent of the parties weighs heavily in determining the debt versus equity question but subjective intent does not suffice to alter the relationship or duties created by an otherwise objectively indicated intent in re 742_f2d_1311 11th cir conclusory and self-serving statements by taxpayers that they intended to create debts have been accorded little weight by the courts the court_of_appeals for the fifth circuit has stated primary reliance upon subjective indications of intent is simply not an effective way of resolving the debt versus equity problem in a land of hard economic facts we cannot root important decisions in parties’ pious declarations of intent tex farm bureau v united_states 725_f2d_307 5th cir thus we must look not simply at the pronouncements of the parties but also at the circumstances surrounding the transaction to reveal their intent 414_f2d_844 5th cir the circumstances surrounding lausanne’s transfer of its three cg partnership units to heimdal reveal that they did not intend to enter into a debtor-creditor relationship in late it became apparent that lausanne might be liable for the branch_profits_tax as its ownership of the cg units was becoming profitable around that time rather than try to address this issue using its own business exigencies it worked in conjunction with the norse group to find a mutually compatible way to lower both companies’ tax burdens in late and throughout mantor and t rinderknecht regularly corresponded with one another regarding the transaction meanwhile the norse group reached out to its own tax adviser pfaff regarding the transaction mantor would ask for pfaff’s advice regarding certain aspects of the deal and he would pass along pfaff’s advice to t rinderknecht mantor’s correspondence with pfaff was not necessarily as concerned with the norse group’s sole business or tax consequences regarding the deal as it was with the norse group’s and lausanne’s tax consequences together at some point pfaff started to communicate directly with t rinderknecht regarding the salient terms of the deal these discussions suggest that the norse group’s and lausanne’s dealings were not at arm’s length see creme mfg co f 2d pincite noting that a transaction is not at arm’s length if each party is not in a position to distinguish its own economic interests from the other’s the parties continued to act in concert with one another to devise a seller- financed purchase of the cg partnership units that was mutually beneficial to the norse group and lausanne in the months leading up to the transaction mantor created a cashflow analysis for the norse group that analyzed the contemplated transaction in this analysis mantor considered the tax ramifications to both the norse group and lausanne he was able to consider lausanne’s tax implications because he had its financial data from a previous agreement his concern over the tax aspects for lausanne implies that the norse group was not primarily concerned with its own business interests but instead with creating a mutually beneficial arrangement with lausanne thus the norse group and lausanne’s ability to mold the transaction to their collective will diminishes any significance that the transaction’s form and labels may have held as determinants of bona_fide debt see calumet indus inc v commissioner t c pincite the norse group admits that the source of the repayment of its debt to lausanne was the cg partnership_distributions it purchased from lausanne heimdal had no assets at the time it entered into the transaction to purchase the cg partnership units and it required an advance of the entire purchase_price from lausanne this fact strongly suggests that lausanne’s advance to heimdal was equity rather than debt see 375_f2d_36 5th cir moreover heimdal’s and lausanne’s conduct while the note was enforceable indicates that they did not consider the note to be genuine indebtedness heimdal violated the terms of the letter agreement by failing to pay interest timely in and rather than treat the note as defaulted on however lausanne allowed heimdal to accrue interest and continue holding the cg units for several years after the original maturity_date furthermore the extension reduced the fixed interest rate from to yet in heimdal paid lausanne fixed interest at the higher rate where a debtor does not make required_payments or a creditor does not enforce its right to receive payments an advance appears more like equity than debt 50_tc_236 aff’d 406_f2d_288 2d cir in the end the norse group and lausanne devised a transaction whereby lausanne would sell the cg partnership units in exchange for a promissory note from heimdal that generated interest payments to lausanne the terms of the agreement prevented heimdal from engaging in any business other than holding the cg units and provided lausanne with access to heimdal’s books_and_records pertaining to the cg units because some portion of the interest payments was contingent on the performance of cg lausanne would still generate income from cg without having to pay the branch_profits_tax they anticipated that a portion of the interest could be classified as portfolio_interest provided the legal formalities were met therefore heimdal could claim interest deductions on the interest payments and offset the income generated by its new ownership of the cg units with the nols of the norse group in substance the economics of the transaction remained the same--lausanne generated income from the cg units and had substantial control_over the units themselves the expected extra benefit was that both lausanne and the norse group received large tax advantages for having the transaction structured in this way in frank lyon co u s pincite the supreme court stated that a genuine multiple-party transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax-avoidance features should be respected for tax purposes many cases demonstrate the difference between arranging a contemplated business transaction in a tax-advantaged manner which is legitimate and entering into a prearranged transaction designed solely to use preserved nols and create a tax_benefit which is not see eg 608_f3d_1366 fed cir 454_f3d_1340 fed cir 446_f2d_690 5th cir we believe mantor and t rinderknecht with the approval of roed created this transaction solely to generate a tax_benefit the norse group and lausanne designed and implemented this elaborate system to create the appearance that heimdal was paying interest while in substance it was not therefore the payments were not deductible by the norse group and they were fdap_income which required heimdal to withhold income_tax b reporting requirements to meet the portfolio_interest exemption although we find that the norse group did not really pay interest to lausanne for purposes of sec_881 an alternative ground for decision is that heimdal did not meet the reporting requirements to satisfy the portfolio_interest exemption in order for a debtor paying interest on registered debt to a foreign_corporation to claim the portfolio_interest exemption and thus not be subject_to_withholding procedures it generally must receive a statement that the beneficial_owner of the registered obligation is not a u_s_person see sec_871 sec_881 sec_1_881-2 income_tax regs referring to sec_1_871-14 income_tax regs for rules applicable to a foreign corporation’s receipt of interest on certain portfolio debt instruments sec_1_871-14 income_tax regs applicable to interest payments made after date a debtor that does not have a beneficial_ownership statement before the interest payment must rely on presumption rules in the regulations to determine whether to withhold under sec_1442 see sec_1_871-14 income_tax regs applicable to interest payments made after date sec_1_1442-1 income_tax regs referring to sec_1_1441-1 through income_tax regs for rules concerning the withholding of tax at the source in the case of foreign_corporations sec_1_1441-1 income_tax regs applicable to interest payments made after date for interest payments made in tax years this statement must be signed by the beneficial_owner under penalty of perjury and provide the name and address of the beneficial_owner sec_35a b q a-9 temporary income_tax regs fed reg date for interest payments made after date this statement has the added requirement that it must be provided every three years during the period in which the beneficial_owner owns the obligation see sec_871 sec_881 sec_1_871-14 income_tax regs a properly completed form_w-8 will satisfy the requirements under sec_871 see sec_35a b q a-9 temporary income_tax regs supra sec_1_871-14 sec_1_1441-1 ii income_tax regs for interest payments made in tax years the form_w-8 must be received by the payor in the calendar_year in which the payment is made or collected or in either of the preceding two calendar years sec_35a b q a-9 temporary income_tax regs supra sec_1_6049-5 income_tax regs for interest payments made after date the form_w-8 must be provided before the expiration of the beneficial owner’s period of limitation for claiming a refund of tax on such interest see sec_1_871-14 and ii income_tax regs in these cases a form_w-8 had to be provided before the expiration of lausanne’s period of limitation for claiming a refund in order for the interest to qualify as portfolio_interest the parties agree that the promissory note purported to be a debt obligation and was in_registered_form the parties do not argue that the presumption rules in the regulations permit heimdal to avoid withholding obligations under sec_1442 therefore for interest payments on the note to be classified as portfolio_interest heimdal must have received a statement from lausanne stating that lausanne is not a u_s_person heimdal received only one proper form_w-8 from lausanne that was issued in this statement of beneficial_ownership would have been effective only during taxable years see 35a b q a- temporary income_tax regs supra sec_1_6049-5 income_tax regs heimdal also provided an unsigned form w-8eci certificate of foreign person’s claim that income is effectively connected with the conduct_of_a_trade_or_business in the united_states irrespective of whether the form w-8eci has any impact on these cases the regulations state that a beneficial_ownership form is valid only if it is signed under penalty of perjury by the beneficial_owner in these cases lausanne therefore we cannot rely on this document as a statement of beneficial_ownership finally lausanne’s period of limitation for claiming a refund for any of the years in issue has expired see sec_6511 providing that the period of limitation for claiming a refund is generally within three years from the time the return was filed or two years from the time the tax was paid whichever period expires later therefore the time for heimdal to receive a proper beneficial_ownership statement has run out thus for the years in issue heimdal did not satisfy the reporting requirement for claiming the portfolio_interest exemption c conclusion in conclusion we hold that heimdal’s payments to lausanne were not bona_fide interest payments therefore the norse group is not entitled to deduct a purported interest_expense of dollar_figure for the tax_year and heimdal is liable for a withholding_tax on the gross amount of distributions it made to lausanne for the years in issue iii penalty and additions to tax respondent determined that the norse group is liable for the sec_6662 accuracy-related_penalty on its underpayment for the tax_year respondent also determined that heimdal is liable for additions to tax under sec_6651 and and for tax years respondent now concedes that heimdal is not liable for the sec_6651 additions to tax a the norse group sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax in the case of a corporation other than an s_corporation or a personal_holding_company an understatement of income_tax is substantial if it exceeds the lesser_of of the tax required to be shown on the return or if greater dollar_figure or dollar_figure million sec_6662 the norse group as a corporate taxpayer bears the burden of proving that it is not liable for an accuracy-related_penalty pursuant to sec_6662 see 126_tc_191 the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty 469_us_241 reliance by a lay person on a lawyer or an accountant is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute that petitioners had an accountant prepare their returns does not in and of itself prove that they acted with reasonable_cause and in good_faith see 115_tc_43 aff’d 299_f3d_221 3d cir caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see id pincite see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs the norse group reported tax of dollar_figure on its return while it was required to show tax of dollar_figure notwithstanding certain deductions this understatement exceeds dollar_figure of the required tax to be shown on norse group’s return an amount which is the lesser_of dollar_figure million and the greater of dollar_figure therefore the understatement of income_tax was substantial the norse group argues that it had substantial_authority for its position to treat its disbursements to lausanne as interest payments it also argues that it acted with reasonable_cause and in good_faith with respect to this position because it relied on pfaff’s advice as explained above the arguments the norse group offered to show support for its position are not adequately supported by the caselaw and do not show substantial_authority see sec_1_6662-4 and income_tax regs the position the norse group took on its tax_return was a gamble at best as the weight of the authorities supporting its treatment of the disbursements to lausanne as interest payments was slim to none while the weight of the authorities supporting contrary treatment was abundant see id furthermore the norse group’s argument that it relied on the advice of a competent tax professional is not persuasive while pfaff assisted in the development of the transaction between heimdal and lausanne the norse group failed to follow his recommendations of obtaining a valuation of the cg units or filing the requisite forms to claim the portfolio_interest exemption additionally pfaff’s suggestions were informal and not up to the strict standards of his firm’s opinion_letters on which clients could reasonably rely heimdal and lausanne simply took pfaff’s recommendations for the design of the transaction at face value without negotiating the terms when it came time for pfaff to write a memorandum of advice regarding the transaction it was unclear whether pfaff’s memorandum was directed towards the norse group lausanne or both pfaff’s multiple correspondence with both the norse group and lausanne shows that the norse group did not use his advice so much for properly assessing their tax_liability as they did for entering into a transaction for pure tax-avoidance purposes we conclude that the norse group did not act with reasonable_cause and in good_faith in deducting its disbursements to lausanne as interest payments for b heimdal sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed however the addition_to_tax for failure_to_file is not imposed if it is shown that the failure_to_file did not result from willful neglect and was due to reasonable_cause see boyle u s pincite to prove reasonable_cause the taxpayer must show that he exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301_6651-1 proced admin regs sec_6656 imposes an addition_to_tax equal to of the portion of an underpayment in withholding_tax that is required to be deposited if the failure to deposit extends more than days a taxpayer may also avoid the addition_to_tax under sec_6656 if its failure to deposit was due to reasonable_cause and not willful neglect charlotte’s office boutique inc v commissioner t c pincite it is undisputed that heimdal filed no withholding_tax returns form sec_1042 and deposited no withholding taxes with the treasury heimdal argues that its failure_to_file form sec_1042 was due to reasonable_cause because its very obligation to file the returns is the issue being litigated in these cases and it reasonably relied on the advice of a competent tax professional who informed heimdal that it had no withholding obligation this argument fails there is no evidence that heimdal was told that it need not file form sec_1042 in fact there is evidence to the contrary pfaff specifically told heimdal that its disbursements to lausanne would be subject_to_withholding taxes if heimdal failed to receive a form_w-8 from lausanne every three years and failed to attach each form_w-8 with form 1042-s to form_1042 heimdal did not follow this important advice therefore heimdal cannot show that it acted with reasonable_cause and in good_faith accordingly we sustain respondent’s determination that heimdal is liable for additions to tax and penalties for tax years we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
